Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (GB 2516134) in view of Griffiths (Dave’s Blog of Art and Programming, Dec. 22, 2014, url: http://pawfal.org/dave/blod/2014/12/coding-with-threads-frame-loom).
Regarding claims 1, 11 and 20, Walker teaches a flame resistant garment for turnout coats for firemen comprising a woven fabric shaped to cover at least a portions of a wearer’s body. The woven fabric comprises background yarns woven with figure yarns with both the background yarn and figure yarns extending in both the warp and fill direction. The background yarns and the fill yarns form a repeat within the fabric. The background yarns can be construed as warp A, weft A and weft C. The figure yarns can be construed as warp B, warp B and warp C. The repeat is formed from about 6 to 20 yarns in the warp direction and intersect with about 6 to 20 yarns in the fill direction. The background yarn and figure yarns are taught at a ratio of 1:1 and further teaches motivation to vary the background to figure yarn ratio. It would have been obvious to one of ordinary skill in the art to use the claimed ratio in the warp and fill direction in order to tailor the fabric properties as taught by Walker. The pattern can be non-grid ornamental pattern (i.e. twill).
Walker is silent regarding the claimed spiral pattern and its details. However, Griffiths teaches a spiral woven pattern in order to create woven designs in fabrics. It would have been obvious to one of ordinary skill in the art to employ the spiral design of Griffiths or variations thereof in Walker in order to create various pattern design and arrive at the claimed invention. Further, it would have been obvious to one of ordinary skill in the art to form any type of pattern including the presently claimed spiral pattern with the spiral figured forms in rows and columns at the claimed intervals in the claimed size as it is known in the art in order to provide a desired design effect. The spiral pattern is merely ornamentation  as detailed in the present specification and as MPEP 2112.01 states “Matters relating to ornamentation only which have no mechanical function cannot be relied upon to distinguish the claimed invention form the prior art.”. Moreover, as set forth in MPEP 2144.04, “…matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.”.
Regarding claim 4, the repeat is formed from about 7 to 9 in the warp direction that insect with about 7 to 9 yarns in the fill direction. 
Regarding claim 9, the background yarns are visually different than the figure yarns as Walker teaches raised patterning. 
Regarding claim 10, the fabric is comprised of at least 75% flame resistant fibers. 
Regarding claim 12, at least one of the background yarns and figure yarns is made of aramid fibers. 
Regarding claim 13, Walker teaches the woven fabric includes a combination of spun and filament yarns.
Regarding claims 14 and 21, Walker teaches the fabric can comprise filament yarn and spun yarns but does not explicitly teach the figure yarns comprise spun yarn and the background yarns comprise filament yarns or the figure yarns comprise filament yarn and the background yarn comprise spun yarns. However, it would have been more than obvious to one of ordinary skill in the art to arrive at the claimed figure yarns comprising spun yarn for example core spun yarn and the background yarns comprising filament yarn including for example a core spun yarn in order to affect fabric properties such as hand and strength. 
Regarding claim 15, the figure yarns comprise PBI. 
Regarding claim 16, Walker is silent regarding the inclusion of flame resistant cellulose fibers. However, it is well known to include flame resistant cellulose fibers in firefighter apparel in order to improve hand and absorbency. It would have been obvious to one of ordinary skill in the art to include flame resistant cellulose fibers in order to improve hand and absorbency and arrive at the claimed invention. 
Regarding claim 17, Walker teaches the woven fabric comprises in the claimed amount.
Regarding claim 18, Walker teaches 150-300gsm which reads on the claimed osy weight.  
Regarding claim 19, the fabric has a twill like weave.

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
fire resistant garment, one of ordinary skill in the art would as well. 
Applicant argues unexpected results obtained air permeability and breaking strength. It is the burden of Applicant to establish results are unexpected and significant. Applicant has presented no such evidence. Per MPEP 716.02(b), the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c). 
Applicant argues the air permeability play s a role in the safety of the garment. The garment of the cited prior art would also provide air permeability as it is made of such a similar woven fabric with such similar pattern and similar spiral pattern. 
Applicant argues Griffiths teaches away since Griffiths states that the boxy ones are more stable than the meanders and one of ordinary skill in the art would be discouraged from using the meander pattern or the claimed pattern. Griffiths merely states that using the cheap yarn that he used caused some issues with the meander pattern, but in no way teaches away. Griffiths plainly teaches the instability of the meander pattern is related to the nature of the material used. Further, Griffiths merely states that the length of the float may cause issues with long floats. The claimed 1-2mm float does not constitute a long float. Lastly, Applicant has not presented data on the unexpected results regarding the spiral pattern size. 
Applicant argues the statement in the Office action stating “Further, it would have been obvious to one of ordinary skill in the art to form any type of pattern including the presently claimed spiral pattern with the spiral figured forms in rows and columns at the claimed intervals in the claimed size as it is known in the art.” is a mere conclusory statement. The Office action actually reads “Walker is silent regarding the claimed spiral pattern and its details. However, Griffiths teaches a spiral woven pattern in order to create woven designs in fabrics. It would have been obvious to one of ordinary skill in the art to employ the spiral design of Griffiths or variations thereof in Walker in order to create various pattern design and arrive at the claimed invention. Further, it would have been obvious to one of ordinary skill in the art to form any type of pattern including the presently claimed spiral pattern with the spiral figured forms in rows and columns at the claimed intervals in the claimed size as it is known in the art.” Therefore, the Office has set forth rationale from Griffiths and the statement Applicant is referring to is merely a further statement. 
Applicant is invited to maned the claims with structural features or provide data with unexpected results to overcome the cited art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789